Citation Nr: 0120096	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  99-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1973.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.

Service connection was denied for PTSD, and for a nervous 
condition, by a February 1996 rating decision.  Although the 
record reflects that the veteran initiated an appeal to the 
denial of service connection for a nervous condition, he did 
not perfect his appeal by filing a timely Substantive Appeal 
and the February 1996 rating decision became final.  The 
Board notes that, in the instant case, the RO only addressed 
the underlying issue of service connection for PTSD, which 
indicates an implicit determination that new and material 
evidence had been presented.  Despite the implicit 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), and VAOPGCPREC 05-
92.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in April 1999, a 
transcript of which is of record.  While the veteran also 
requested a personal hearing before a Member of the Board in 
conjunction with this appeal, that request was withdrawn in 
May 2001.


FINDINGS OF FACT

1.  Service connection was denied for PTSD, and for a nervous 
condition, by a February 1996 rating decision.  Although the 
veteran initiated an appeal to this decision, he did not 
perfect it by the filing of a timely Substantive Appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for PTSD bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  All reasonable development necessary for the disposition 
of the veteran's claim of service connection for the 
veteran's PTSD has been completed.

4.  The veteran did not engage in combat with the enemy 
during his active service.

5.  The veteran's claimed in-service stressors is not 
verified by the evidence of record, and his account of such 
incidents is not credible.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision denying service 
connection for PTSD, as well as a nervous condition, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1995 and 2000).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for PTSD, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA [to be 
codified at 38 U.S.C. § 5103A(f)]. 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  64 Fed. Reg. 32,807-32,808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) effective March 7, 1997, the 
date of the Court decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A 
"clear diagnosis" of PTSD was, at a minimum, an unequivocal 
one.  Cohen at 139.  However, as indicated above, this 
regulation was amended in June 1999.  These amendment, in 
part, eliminated the requirement of a "clear diagnosis." 61 
Fed. Reg. 32.807-32.808.  In the instant case, the Board 
finds that the amendments to 38 C.F.R. 3.304(f) were to 
conform the regulation to the Court's holding in Cohen, 
supra, and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.  Therefore, 
the Board concludes that the veteran will not be prejudiced 
by the Board's adjudication of his claim under the revised 
criteria of 38 C.F.R. 3.304(f).


Background.  The evidence on file at the time of the prior 
denial, included the following:
1)  The veteran's service medical records, which reflect, in 
part, that his psychiatric condition was clinically evaluated 
as normal on his July 1970 enlistment examination.  His 
height was noted to be 66 1/2 inches, and his weight was 193 
pounds.  At the time of this examination, the veteran 
reported that he had not experienced frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, nor nervous trouble of any sort.  

Records from April 1972 reflect that the veteran complained 
of sweating, trembling, and nervousness during "office 
hours."  Diagnosis was anxiety reaction.  Thereafter, in May 
1972, the veteran received a psychiatric evaluation due to 
several disciplinary problems over the last month.  It was 
noted that he had completed two years of service prior to 
this without any problems.  It was further noted that he had 
been written up in 2 cases for failing to obey orders, and 
when he went to mast for these offenses he became angry, 
started yelling at the presiding officers, and then would 
break-down in tears.  The veteran reported that he had no one 
with whom he was close to, and that he felt that he was 
constantly waging a mental war against people.  Although he 
had almost 2 years left in the service, he was afraid that he 
was going to get himself in so much trouble that he would get 
a bad conduct discharge.  His social background was reviewed, 
including his relationships with his parents.  For example, 
he reported that his parents divorced when he was 6 years 
old.  He described his mother as an understanding, though 
nondirecting individual, who allowed him to do as he pleased.  
Nevertheless, he reported that he could only get along with 
her for short periods of time.  He reported that he lived 
with his natural father for about 6 months when he was 16, 
but he was unable to get along with him even though his 
father would buy him anything he wanted.  The veteran noted 
that his mother remarried when he was 10, and that his 
stepfather used to beat him.  He put up with this until he 
left home at about age 15.  Additionally, he reported that he 
dropped out of school in the 9th grade.  He also reported 
that he was charged with breaking and entering his aunt's 
home, and was due to be sent to a boys home, but his mother 
got him out of this and arranged for him to live with his 
natural father.  When he found out he could not get along 
with his father, he went to work on a friend's farm until he 
was 17 and joined the military in hopes of "getting away 
from it all."  However, in the military, he found no 
friends, and, at the time of this consultation, his 
loneliness and temper were mounting as he faced returning to 
the United States and having to continue his active duty, 
which he revealed limited his freedom to run away from his 
problems.  Following mental status examination of the 
veteran, the overall impression was adolescent in turmoil.  
The veteran was found to be able to distinguish right from 
wrong and adhere to the right, and was able to participate in 
his own defense.  The physiatrist's recommendation was that 
the veteran could continue to provide useful service with 
appropriate leadership, counseling, and discipline.  
Moreover, it was recommended that the veteran might benefit 
from further out-patient psychiatric evaluation and 
treatment.  A subsequent psychiatric evaluation conducted in 
July 1972 resulted in an impression of immature personality.  
No further psychiatric treatment is shown by the service 
medical records.  

On his February 1973 release from active duty examination, 
the veteran's psychiatric condition was clinically evaluated 
as normal.  His height was noted to be 68 1/2 inches, and his 
weight was 200 pounds.  

2)  A March 1995 VA Form 21-526, Application for Compensation 
or Pension, in which the veteran claimed entitlement to 
service connection for a nervous condition.

3)  Private medical records dated in 1986 and 1990, which 
reflect treatment for chest pain and hypertension.  No 
pertinent findings were made regarding the veteran's PTSD 
claim.

4)  VA outpatient treatment records, which cover a period 
from 1989 to 1996.  Among other things, these records reflect 
treatment for physical problems, as well as drug and alcohol 
dependency.  These records also note that the veteran 
underwent neuropsychiatric and personality testing in 1995.  
However, these records do not show that the veteran was 
diagnosed with PTSD, nor any other acquired psychiatric 
disorder that was incurred in or aggravated by active 
service.

5)  A September 1995 VA Social and Industrial Survey.  
Regarding the veteran's pre-military history, it was noted 
that, at the age of 6, his parents divorced after a long 
separation.  At that time, his family moved from place to 
place to find work and to "run away from bills."  He 
described his mother as "a large, overbearing woman."  
Additionally, he described constant physical beating with 
hands and objects that continued until age 14.  Because of 
the beatings and continuous moves, the veteran reported that 
he did not achieve good grades in school.  The veteran also 
reported that, when he was 10, his mother remarried and his 
stepfather used to physically abuse him.  It was noted that 
he discussed his junior high years with some sadness, 
including the fact that he was academically behind his 
classmates and that he "didn't belong."  He described how 
he was sent to school in dirty, undersized clothes and that 
his goal in school was to find something to eat because 
"there was nothing to eat at home."  At age 14, he went to 
live with his biological father, whom he described as "a 
slow person," who worked on a farm.  The veteran lived with 
his father until he enlisted in the military at age 17.  He 
reported that during his military training he became "Gomer 
Pyle with an attitude."  Moreover, he reported that he felt 
"broken" by his military training, and that he had not been 
the same person since.  He also reported that he lost over 
100 pounds in boot camp.  After his training, he reported 
that he was stationed in Okinawa, where he spent the first 6 
months picking up garbage.  He reported that this occurred 
because he "didn't look like a Marine, they thought [he] 
looked mentally retarded."  Then, during his second six 
months, he constantly got in trouble by being violent.  He 
reported that his violent behavior escalated the longer he 
served in the military.  For example, he described two events 
where he beat a staff sergeant and a gunnery sergeant.  He 
reported that he became paranoid, and that he began to 
believe that all his fellow service men were out to get him.  
After one particularly violent event, the process reported 
began to get him out of the military.  He reportedly received 
a letter from the commanding general ordering him out of the 
service within 12 days, and he was discharged within that 
period of time.  He later appealed this discharge, and it was 
upgraded to a General under Honorable Conditions.  The 
veteran's post-military history was also reviewed.  The 
overall conclusion of this Survey was that the veteran did 
not report or display signs and/or symptoms of PTSD.  It was 
noted that the veteran reported his biggest problem was "a 
lack of energy."  Also, it was opined that the veteran might 
benefit from vocational rehab counseling.

6)  An October 1995 VA medical examination for PTSD.  At this 
examination, the veteran reported that, prior to his military 
service, he was living and working with his father on a farm 
and that he was making C average grades in the 9th grade.  
However, he lost interest in school, and dropped out 
preferring to work on his father's farm.  He reported that he 
did not have any friends at that time, nor was he involved in 
drug or alcohol abuse.  Because he felt bored, he decided to 
enlist in the military at age 17.  He reported that he was 
regularly beaten in the stomach by his sergeant during basic 
training.  Additionally, he felt that his physical condition 
suffered as a result of his rapid weight loss from 220 pounds 
to 144 pounds over the six weeks of basic training.  The 
veteran reported that he was transferred out of his platoon 
to the aptitude proficiency platoon for remedial training 
where his test scores went back up, and he was transferred to 
a different camp for infantry training.  He further 
indicated, however, that during infantry training, other 
recruits, "non-commissioned" and drill instructors beat 
him, and the veteran developed a tendency to fight back and 
described assailing other recruits with a night stick.  
Despite this difficulty, he managed to graduate in the top 
ten percent of his boot camp platoon.  The veteran reported 
continuing problems after basic training in trying to 
complete his assigned duties.  For example, he reported that 
he was sent for advanced training as a radio telegraph 
operator, but he "flopped because he could not concentrate 
and could not even learn Morse code."  He was then 
transferred to Okinawa, where he spent the first 6 months 
picking up garbage because "they didn't count me as a real 
Marine, I didn't know how to play the game."  The second 6 
months he got into trouble with minor altercations.  After 
this one year tour in Okinawa, he was transferred to various 
other locations until he eventually returned to Okinawa, 
where he got into physical altercations again and was upset 
when a money order of his would not be cashed.  He got into a 
fight with a staff sergeant and a gunnery sergeant, and was 
subsequently discharged.  It was specifically noted that he 
had no combat history.  His post-service history was also 
summarized, including the fact that he had trouble 
maintaining employment.  

Following examination of the veteran, the examiner diagnosed 
dysthymic disorder, and rule-out schizo-type personality 
disorder.  Additionally, the examiner commented that the 
veteran had a number of disparate and interesting subjective 
and objective findings.  The examiner stated that the 
veteran's chronic low self-esteem, low energy and difficulty 
concentrating, along with the tendency to overeat, would 
argue for a dysthymic disorder.  At the same time, the 
veteran had unusual perceptions of people and their 
intentions toward him, and tended to become easily angered 
and insulted, which might tend even towards paranoid at 
times.  Further, it was noted that he had a lack of close 
friends, some oddities of speech, inappropriate affect at 
times, and would appear to be anxious in general around 
social contact.  The examiner opined that this might be a 
long standing pattern of interpersonal relationships as far 
as could be told by the history at this point, including the 
VA Social and Industrial Survey conducted in September 1995.

In the February 1996 rating decision, service connection was 
denied for PTSD because there was no confirmed diagnosis of 
PTSD which would permit a finding of service connection.  
Further, it was stated that the evidence available for review 
was inadequate to establish that a stressful experience 
sufficient to cause PTSD actually occurred.  Service 
connection was also denied for a nervous condition to include 
immature personality diagnosed in the service medical records 
and dysthymic disorder diagnosed on VA examination.

The record reflects that the veteran submitted a Notice of 
Disagreement in March 1996 regarding the issue of service 
connection for a mental disorder.  A Statement of the Case on 
the claim of entitlement to service connection for a nervous 
condition was issued to the veteran in April 1996, with 
Supplemental Statements of the Case being issued in August 
and October 1996.  While the veteran's attorney submitted 
several requests for copies of the records contained in the 
veteran's claims file, no timely Substantive Appeal was 
received to perfect the veteran's appeal, and the decision 
became final.

In a February 1998 statement, it was contended that the 
veteran was entitled to a grant of service connection for 
PTSD.  Various records were submitted in support of this 
claim, including a private psycho-diagnostic evaluation 
conducted in July 1996 by J. M. W., Ph.D.(Dr. W), a 
psychologist.  Dr. W noted that the veteran was interviewed 
and given a mental status exam, and that the other sources of 
information included documents from the Portland VA Medical 
Center (VAMC) dated in May 1989, and a consultation report 
from the Roseburg VAMC dated in January 1996.  The veteran 
reported that his biggest problem was his "attitude," which 
he dated to his traumatic boot camp experience.  His pre-
military history was noted, including the fact that he 
described his mother only as "a tyrant;" that his parents 
divorced when he was 6, and that he lived with his mother 
until age 15.  The veteran described his childhood as 
"horrible," because his mother was so "overbearing."  He 
reported that he quit school during his freshman year, but 
got his GED while in the service.  After he joined the 
military, he underwent a "radical attitude change."  The 
veteran reported that he was 5'5" and weighed 270 pounds at 
that time, which was unacceptable to the military, so "they 
beat me and tortured me for 5 months."  He reported that 
they made him lose 5 pounds a day, and that he went from 270 
pounds to 144 pounds in 6 weeks.  Additionally, he admitted 
to some informal discipline problems after this experience.  
He attributed his lack of formal disciplinary measures to 
"just plain luck."  Moreover, it was noted that it was the 
veteran's boot camp experience rather than any combat-related 
activities that was the source of his current stress.  The 
veteran also reported that he started smoking marijuana in 
the military, and that he smoked heavily (a pound a month) 
until he admitted himself for inpatient treatment in March 
1989.  At that point he "slowed down" his marijuana 
consumption, but he still smoked periodically, usually to 
calm himself down or to stop his intrusive thoughts.  He 
denied any other drug use, but reported using alcohol heavily 
for 6 months while in service.  Further, he reported that he 
had been drunk about 30 times in the last 20 years, but not 
since his March 1989 inpatient treatment.

Dr. W commented that the veteran reported some classic PTSD 
symptoms, including recurring nightmares where the enemy was 
the United States military rather than the Vietcong.  He also 
reported increased arousal and vigilance, with an exaggerated 
startle response to any loud noise or quick movement.  
Further, he complained of a long history of intrusive 
thoughts, and suicidal ideation while in boot camp but denied 
any since.  Following examination of the veteran, Dr. W 
diagnosed PTSD.  

Also on file is a September 1997 mental status evaluation 
report from the Center  for Holistic Therapy.  Regarding his 
pre-military and development history, the veteran reported, 
in part, that his parents separated when he was 6 years old, 
and that he lived with his mother until he was 15, then lived 
with his father until he was 17.  He reported that his mother 
was very intense and that his father was not.  Further, he 
described his mother as emotionally distant and unavailable.  
He reported that he had no sexual, physical, or verbal abuse.  
The veteran also reported that school was easy, and that he 
skipped a lot because he was bored.  Further, he reiterated 
his contention that his current problems were due to his 
experiences during basic training.  He reported that he 
quickly realized people got killed during training, and it 
was noted that he was agitated and overwhelmed as he 
discussed being extremely traumatized by being in basic 
training.  Also, he reported that he went from initially 
testing high on his aptitude test and on his GCT at 115, and 
150 for Mechanical aptitude, but he tested 6 weeks later in 
the 30's.  On his first day in boot camp in September 1970, 
he reportedly saw two brothers sent to the duty hut who later 
left in an ambulance. The veteran then went to the duty hut, 
where men with megaphones screamed in his ears for about 2 
hours.  He reported that he became numb with fear.  
Additionally, he reported that he stood against the door at 
attention for a long time while a padlock was thrown at him 
from 40 feet away.  When he ducked he was reportedly beaten 
with fists all over, was choked, and told to stand at 
attention while the lock was thrown at him again.  Further, 
he reported that he was beaten daily for 6 weeks and told to 
lose weight or else.  He reported that he lost 85 pounds in 6 
weeks, and that he was forced to do exercises every night 
until he passed out.  The veteran attributed his extreme 
treatment to being a rural kid who was overweight and looked 
like "Gomer Pyle."  

This treatment reportedly continued into infantry training, 
which the veteran attributed to the fact that his instructors 
had been to Vietnam and that the focus of the brutality and 
training was to stop "newby's" from killing their friends 
while over in Vietnam.  He reported that he was beaten 
several times a day the whole time he was in infantry 
training, and that he felt he was the object of contempt and 
derision and the scapegoat of the company.  Additionally, he 
reported that he was subjected to blanket parties and regular 
beatings, which added to his fear of both authorities and his 
group members.  He related that he saw an instructor put a 
gun to the head of another man, and screamed over and over 
that he was going to kill him.  The veteran felt that he was 
catastrophically affected by what he was subjected to and 
lost a part of himself.  Further, he felt that he went from 
being a very patriotic individual to not being patriotic at 
all.  He stated that he clung to his personal identity and 
refused to be brainwashed into believing he was a Marine, 
with a Marine identity.  Also, he related an incident where 
he reportedly saw a man put in a wall locker for a 4 day 
weekend.  The man reportedly stayed there until the heat, 
fear, and claustrophobia killed him.  The veteran reported 
that this man never cried out for help.  By the time he had 
duty on a ship in Vietnam, he felt he was hated by everybody.  
The veteran's post-service history was also noted.  Following 
examination of the veteran, the overall assessment was PTSD, 
and explosive personality disorder.  However, it was noted 
that he did not fit the criteria for the Center's program as 
Vietnam or war trauma was not his problem.

The veteran's service personnel records were also added to 
the file, as well as the command chronology records from the 
base in which the veteran underwent his basic training.  

The veteran's enlistment application notes, in part, that he 
had been arrested in July 1969, and charged with illegal 
entrance.  He was released to his parents, and no other 
action was taken or pending.  This action was not considered 
as requiring a morals waiver.  His service records show no 
indication of any disciplinary problems on active duty prior 
to 1972.  In May 1972 he was cited for failure to obey a 
lawful order, and failure to obey a direct order.  That same 
month, he was counseled that he was not recommended for 
promotion due to substandard conduct.  In July 1972, he was 
cited for using disrespectful language.  In November 1972, he 
was cited for failure to go at time prescribed to appointed 
place of duty to wit: Battalion Physical Drill Formation.  
That same month he was counseled regarding the military law 
provision concerning frequent involvement of discreditable 
nature with military authorities, and warned that further 
involvement or lack of improvement in deficiencies might lead 
to a discharge by reason of unfitness.  Further, in December 
1972, he was cited for use of disrespectful language and 
deportment toward his superior in execution of his duties, 
and wrongfully appeared at Company Headquarters without 
collar chevrons displayed on utility shirt and in an unclean 
utility uniform and accouterments thereto.  Nothing in these 
records reflects that the veteran was ever disciplined 
because of physically assaulting another individual or 
individuals.

The service records reflect that the veteran wrote to his 
mother in November 1972 requesting that she contact a member 
of the United States Senate on his behalf regarding the 
treatment he received from Sergeant F.  He asserted that 
Sergeant F was prejudiced against blacks, fat people, anybody 
with any amount of hair, anybody that had ever taken dope, 
and anyone that had been busted.  Further, he reported that 
Sergeant F degraded his character by giving him jobs that 
were below his rank; announcing everything he did wrong; that 
he used a favoritism system to see who got the bad jobs; and 
instructed him to do a number of things at the same time 
which made it impossible to get them all done.  The veteran 
also asserted that Sergeant F did this just so he could 
harass him (the veteran) about it.  In response to the 
Senator's inquiry on this matter, the military stated that an 
inquiry into the matter failed to substantiate the 
allegations against Sergeant F.  It was noted that the 
platoon which Sergeant F was in charge, and which the veteran 
was a member, was small, which enabled the sergeant to devote 
more time than would normally be available to the individual 
care, training, supervision, education and development of 
platoon members.  Moreover, it was stated that Sergeant F's 
enforcement of regulations concerning weight, haircut 
standards, and alcohol and drug abuse had been concentrated 
and firm, yet fair.  There was no evidence of demonstration 
of prejudice on Sergeant F's part due to any individual's 
race, color, creed, or disciplinary record.  Work details 
were assigned and distributed evenly and according to the 
needs of command.  It was stated that the veteran had not 
been assigned any details which had not been, or were not 
being performed by platoon members of equal grade.  
Additionally, it was stated that the veteran's performance of 
duty was characterized by his lack of response to all 
attempts at improvement of his manifold deficiencies, which 
included an overweight condition, chronic unkempt appearance 
both in and out of uniform, lack of respect for authority and 
regulations, nonadherence to courtesy and contempt for his 
seniors.  It was further stated that the veteran required 
continuous counseling in these areas, and that his 
allegations of harassment and degradation of character were 
reflections of the veteran's resentment of counseling 
attempts by his superiors at various levels.  Also, it was 
noted that the veteran's commanding officer had recommended 
him for discharge by reason of unfitness due to his frequent 
involvement of a discreditable nature with military 
authorities.

The records confirm that the veteran was recommended for an 
undesirable discharge under dishonorable conditions.  In 
support of this recommendation were statements written by the 
veteran's platoon commander, platoon sergeant (Sergeant F), 
and the platoon's first sergeant.  All of these statements 
essentially noted that the veteran had received counseling 
for his weight problem, appearance, and attitude, with no 
improvement thereof.  Consequently, all of these individuals 
recommended that the veteran be discharged.  

A psychiatric consultation was obtained in December 1972 at 
the request of the veteran's defense counsel to determine 
whether the veteran could be diagnosed as having a character 
or behavior disorder.  It was stated that the veteran had had 
continuous difficulty dealing with authority through out his 
enlistment, that he had had numerous "office hours", and 
that his performance of duty was poor.  The veteran's family 
background was also summarized.  Specifically, it was stated 
that he came from a broken family; his parents divorced when 
he was 6; and his mother had remarried approximately 4 times.  
The veteran described his mother as a nondirecting though 
understanding individual who allowed him to do as he pleased, 
but he could only get along with her for short periods of 
time.  He reiterated that she remarried when he was 10, and 
that he did not get along with his stepfather.  Also, he did 
not get along well in school.  His grades were poor, he did 
not like his teachers, nor the work they disciplined him to 
do.  Further, he often skipped school for a week at a time.  
Additionally, he did not get along with the other students, 
and he felt that he was different from other kids; he was not 
a very athletic person, nor was he in the same social group 
as most of the students.  He had very few friends.  The 
veteran also stated that he had difficulty as a child because 
of his obsessive stealing.  Although he often stole from 
other students and his family, he was only caught about 4 
times.  However, he stated that he grew out of it.  He quit 
school after completing the 9th grade, and joined the 
military "to get away from it all."  Since joining the 
military he had had continuous problems.  After 11 months on 
Okinawa during his first tour he had a problem with his 
command until his rotation to CONUS.  While in California, he 
began have problems there, and was sent to a psychiatrist, 
but was transferred when the problems did not resolve.  The 
veteran reported that his purpose was again to get away from 
his problems, but that he had found that his problems 
followed his wherever he went.

Following examination of the veteran, the examiner's overall 
impression was inadequate personality, severe, existed prior 
to enlistment.  Moreover, the examiner commented that the 
veteran was not mentally ill, and was responsible for his 
behavior.  The examiner did acknowledge that the veteran had 
a long standing duly diagnosed character and behavior 
disorder which did not and would not require hospitalization.  
Further, the examiner stated that the veteran had made a poor 
adjustment to the military service despite appropriate 
leadership, counseling, discipline, or other appropriate 
methods.  Also, the veteran was found to have a long standing 
inability to adapt to most situations involving any degree of 
pressure as documented, and relationship with authority 
figures which subsequently led him to use poor, immature 
judgment and behave in a similar way.  The examiner's 
recommendation was that the veteran be processed by his local 
command for an administrative discharge by reason of 
unsuitability without recourse to further psychiatric 
evaluation, hospitalization, or Medical Survey Boards.

The veteran was ultimately discharged under honorable 
conditions due to unsuitability.

Nothing in the service records or command chronology supports 
the veteran's account of physical abuse during basic 
training, nor his contention that a fellow soldier died after 
being locked in a locker over a long weekend.
In various statements, and at his April 1999 personal 
hearing, the veteran contended that he had PTSD as a result 
of his experiences during basic training.  The veteran also 
testified that he was not in any legal trouble when he joined 
the military, that he did not have any behavior problems 
growing up, nor any difficulty with juvenile authorities.  He 
testified that he quit school because he was "stupid."  He 
testified that he did not have discipline problems in school; 
he was not disciplined for behavior problems while in school.  
Further, he testified that the results of his testing on 
enlistment were above average.  On his 5th day of boot camp, 
he testified that he was sent to the duty hut were they 
basically tortured, screamed, and beat on him for hours.  He 
reiterated his account of two brothers who reportedly went 
into the hut and had to be taken away in an ambulance.  
Moreover, he reiterated his account that he was forced to 
lose 5 pounds a day during his first 6 weeks of basic 
training; he testified that he went from 220 pounds to 142 
pounds.  He testified that he went from a person who never 
had a bit of trouble at all with school, or grades or tests, 
to a test where he only scored 34 points out of 100.  
Additionally, he related an incident where he passed out 
because of heat exhaustion, and he was revived by someone 
slapping him.  He testified that most of his trauma occurred 
during his first 6 weeks of service, and that he started 
having problems during his second tour in Okinawa.  
Specifically, he reiterated his contentions that he was 
harassed by Sergeant F during this period.  He acknowledged 
that he saw a psychiatrist in May 1972 after he "freaked out 
on a corporal," and yelled obscenities at him.  

The record reflects that in August 2000, the RO requested a 
VA medical examination for the veteran regarding his PTSD 
claim.  However, this request was canceled when it was 
determined that the veteran was incarcerated for a felony, 
for which he was scheduled for release in May 2001.


Analysis.  As noted above, the veteran's PTSD claim was 
previously denied as there was no medical diagnosis of PTSD.  
The additional evidence added to the file since the prior 
denial includes private medical records that contain 
diagnoses of PTSD, and attribute it to the veteran's military 
service.  Further, additional service records have been added 
to the file which tend to provide a "more complete picture" 
of the circumstances surround the veteran's military service, 
to include his in-service psychiatric evaluations.  See Hodge 
at 1363.  Accordingly, the Board finds that this additional 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  In short, new and 
material evidence has been presented to reopen the veteran's 
claim of service connection for PTSD.  38 C.F.R. § 3.156(a).

Turning to the merits of the underlying claim, the Board 
notes that the provisions of 38 U.S.C.A. § 1154(b) provides 
that in the case of any veteran who engaged in combat with 
the enemy in active military service during a period of war, 
the Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  However, 
the provisions of 38 U.S.C.A. § 1154(b) are only applicable 
in cases where a veteran is shown to have actually served in 
combat with the enemy.  For application of 38 U.S.C.A. § 
1154(b), it is not sufficient that a veteran be shown to have 
served during a period of war or to have served in a theater 
of combat operations or in a combat zone.  To gain the 
benefit of a relaxed standard for proof of service incurrence 
of an injury or disease, section 1154(b) requires that the 
veteran have actually participated in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).  Here, the evidence 
does not show, nor does the veteran allege, that he engaged 
in combat with the enemy during active service.  In fact, the 
veteran has specifically stated that his claimed PTSD is not 
due to combat experiences.  Thus, 38 U.S.C.A. § 1154(b) is 
not applicable in the instant case.

As indicated above, the private medical records from a 
psychologist (J. M. W., Ph.D.) and the Center for Holistic 
Therapy contain diagnoses of PTSD, and attribute the 
disability to the veteran's claimed in-service stressors of 
multiple accounts of abuse during basic training.  However, 
the Board is not bound to accept the opinions of physicians 
or psychologists whose diagnoses of PTSD are based on an 
unverified history of stressful incidents as related by the 
veteran.  "Just because a physician or health care 
professional accepted appellant's description of his Vietnam 
experiences as credible, and diagnosed the appellant as 
suffering from PTSD, does not mean the BVA is required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Court has held that the 
diagnosis of PTSD must be based on a stressor history which 
has been verified, as an examination based on a questionable 
history is inadequate for rating purposes.  West v. Brown, 7 
Vet. App. 70, 78 (1994).

The Board notes that the veteran has alleged he has PTSD, in 
part, due to personal assault that occurred during basic 
training.  In Patton v. West, 12 Vet. App. 272 (1999), the 
Court held that, with regard to personal assault cases, "VA 
has provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  (citing VA Adjudication Procedure Manual M21-1 
(M21-1), Part III, 5.14c (8), (9)).  The Court also held that 
these M21-1 provisions were substantive rules that were the 
equivalent of VA regulations.

Specifically, M21-1, Part III, 5.14(c) provides that if the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an in-service stressful incident.  Alternate sources that may 
provide credible support to a claim of an in-service personal 
assault include medical or counseling treatment records 
following the incident, military or civilian police reports, 
reports from crisis intervention or other emergency centers, 
statements from confidants such as family members, roommates, 
clergy, or fellow service members, or copies of personal 
diaries or journals.  Further, behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but not limited to): visits to a 
medical or counseling clinic or dispensary without specific 
diagnosis or specific ailment; changes in performance and 
performance evaluations; increased disregard for military or 
civilian authority; increased interest in tests for Human 
Immunodeficiency Virus (HIV) or sexually transmitted 
diseases; and breakup of a primary relationship.  Moreover, 
such secondary evidence which documents behavior changes may 
require interpretation in relationship to the medical 
diagnosis by medical examiner.

In the instant case, it appears that the required development 
necessary for claims of PTSD based upon personal assault has 
been completed in the instant case.  For example, the record 
reflects that the VA personnel who conducted the April 1999 
personal hearing questioned the veteran in an effort to 
develop alternative sources to verify his purported in-
service stressors.  The Board also finds that there does not 
appear to be any pertinent evidence that is not of record, 
especially since, for the reasons stated below, the Board 
concludes that the veteran's account of such incidents, as 
well as the circumstances of his active service, is not 
credible.

Nothing in the veteran's service records supports his account 
of physical abuse during his period of basic training.  There 
is no indication that he went to the medical or counseling 
clinic or dispensary without specific diagnosis or specific 
ailment during basic training.  While there is evidence of 
changes in performance and performance evaluations, as well 
as an increased disregard for military authority, this 
occurred in 1972, which is almost 2 years after he would have 
completed basic training.  Further, the veteran did receive 
psychiatric evaluation for his problems at that time, and 
these problems were attributed to a pre-existing personality 
disorder.

The Board also finds that the veteran's purported in-service 
stressors are not corroborated by the evidence of record.  
For example, while the veteran was written up for various 
disciplinary problems, he was not written up for physical 
assault.  In short, the evidence does not support his account 
that he physically attacked his gunnery sergeant and his 
platoon sergeant.   

Nothing in the records reflects that the veteran was forced 
to lose 80 to 100 pounds within in his first 6 weeks of basic 
training.  As noted above, the veteran claimed that he 
entered service weighing anywhere from 220 to 270 pounds, and 
that his weight was in the 140s after 6 weeks.  His 
enlistment examination noted his weight as 193 pounds, and 
his release from active duty examination noted that he 
weighed 200 pounds.  Although service records from 1972 note 
counseling for weight control, there are no such notations 
during the veteran's period of basic training.

The command chronology records do note several deaths during 
the veteran's period of basic training, but none under the 
circumstances alleged by the veteran (an individual locked in 
a locker during a long weekend).

The Board also notes that the evidence on file does not show 
any statements from confidants such as family members, 
roommates, clergy, or fellow service members in support of 
the veteran's account of physical abuse during his basic 
training.  The closest such evidence is the November 1972 
letter the veteran wrote to his mother regarding the 
purported harassment by Sergeant F.  As noted above, 
investigation conducted at that time failed to substantiate 
these allegations.  Further, the service records include 
letters from the platoon commander and first sergeant, in 
addition to Sergeant F, all of whom noted that the veteran 
had received counseling for his weight problem, appearance, 
and attitude, with no improvement thereof.  Given the fact 
that several of his superiors had problems with the veteran's 
in-service conduct, this tends to refute the contention that 
he was the victim of a harassment campaign by one individual.

With respect to the in-service psychiatric evaluations, the 
Board notes that the veteran did not make any allegations 
that he was abused/assaulted on numerous occasions during 
basic training at that time.  Rather, the veteran's 
statements tended to focus on his pre-service problems, and 
the difficulty he had adjusting to the requirements of 
military service.  Furthermore, as previously stated, the 
veteran's in-service problems were attributed to a pre-
existing personality disorder.  The May 1972 records found 
the veteran to be an adolescent in turmoil, while the 
December 1972 consultation resulted in an impression of 
inadequate personality, severe, which existed prior to 
enlistment.  In fact, the veteran made no allegation that he 
was physically assaulted during basic training until more 
than 20 years after his discharge from service, and in the 
context of seeking compensation.  As the May and December 
1972 in-service psychiatric evaluations were made during 
service, and the veteran's statements were made in the 
context of obtaining treatment rather than compensation, the 
Board finds the determination that the veteran's problems 
were due to a pre-existing personality disorder are entitled 
more weight than the later determinations that his problems 
were due to PTSD.  The Board parenthetically notes that a 
personality disorder is not a disease or disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992). 

The Board further finds that the veteran's testimony is not 
credible.  A review of the veteran's various statements over 
the years shows numerous inconsistencies.  For example, at 
his April 1999 personal hearing, the veteran testified that 
he was not in any legal trouble when he joined the military, 
that he did not have any behavior problems growing up, nor 
any difficulty with juvenile authorities.  However, his May 
1972 service medical records note that he reported breaking 
and entering into his aunt's home.  This account is supported 
by his enlistment application which noted that he had been 
charged with illegal entrance in July 1969.  Furthermore, at 
his December 1972 psychiatric consultation, he reported that 
he had problems with obsessive stealing prior to service for 
which he was caught 4 times.  Additionally, the veteran 
testified at his he went from a person who never had a bit of 
trouble at all with school, or grades or tests, to a test 
where he only scored 34 points out of 100.  However, at the 
September 1995 VA Social and Industrial Survey, the veteran 
reported that he was academically behind his classmates.  
Moreover, the September 1997 report from the Center for 
Holistic Therapy reflects that the veteran stated that he had 
not experienced sexual, physical, or verbal abuse prior to 
service.  However, his service medical records, and the 
September 1995 VA Social and Industrial Survey, he reported 
that he was physically abused as a child by a stepfather 
beginning when he was age 10.  Based upon the foregoing, the 
Board concludes that the veteran's testimony is not credible.  
This includes his statements alleging  multiple incidents of 
physical assault during active service.

As the medical evidence of record does not demonstrate a 
diagnosis of PTSD which is based on a verified stressful in-
service event, and the veteran has been found not to be 
credible, the Board must find that PTSD was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. §§ 3.303, 3.304(f).  In light of the above, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for PTSD, and it must be 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As an additional matter, the Board finds that even though the 
RO did not have the benefit of the explicit provisions of the 
VCAA when it adjudicated the case below, VA's duties have 
been fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his claim, 
and the veteran has not identified any pertinent evidence 
that is not of record.  Moreover, for the reasons stated 
above, the Board has determined that the evidence on file 
does not corroborate the veteran's account of in-service 
stressors, and that his testimony is not credible.  
Consequently, the Board concludes that there is no duty to 
obtain a nexus examination and opinion.  Under the VCAA, VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
Thus, the Board concludes that further development and 
further expending of VA's resources is not warranted; no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the VCAA.





ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened.

Entitlement to service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

